DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 6-12, 14, 16, 17 and 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over THEUSS (US 2015/0090030) in view of Singh et al. (US 2016/0130136).
 
    PNG
    media_image1.png
    410
    642
    media_image1.png
    Greyscale

Re Claim 1, THEUSS discloses a method for producing a semiconductor component, the method comprising: providing a housing  (see Fig. 1) comprising a base and vertical sidewalls that extend vertically from the base, wherein the base and the vertical sidewalls define a cavity (see Fig. 1), wherein the base includes at least one elevation structure that protrudes vertically therefrom such that a first recess is formed between a first vertical sidewall and the at least one elevation structure (see Fig. 1) and a second recess is formed by a depression formed in the base between vertical protrusions of the at least one elevation structure (see Fig. 1); providing a semiconductor chip (105) in the second recess between the vertical protrusions of the at least one elevation structure (see Fig. 1); forming a first electrical contact of the housing (102), wherein a portion of the first electrical contact of the housing is arranged at a bottom of the first recess (see Fig. 1), wherein a first electrical contact  (107) of the semiconductor chip (105) is connected to the portion of the first electrical contact of the housing via a first bond wire (108); applying a protective material (109) within the first recess including on the first electrical contact of the housing (see Fig. 1) and also on a region of the first bond wire (108)  that is adjacent to the first electrical contact of the housing (102) (see Fig. 1); and filling at least one partial region of the cavity (see Fig. 1), including covering the protective material (109)  disposed in the first recess, with a porous material (110). (See Fig. 1 and related text in Page 3, Paragraph [0056] – Page 4, Paragraph [0057]).
However, THEUSS does not specifically disclose the filler material being gel. 
SINGH et al. disclose housing package the includes semiconductor chip (150) arranged in bottom of recess and media resistant material (180), i.e., resin material (see Paragraph [0024]), deposited over protective layer (162) to fill the cavity (see Fig. 1) in order to form resistant material that is resistant to chemical and physical alteration (see Paragraph [0024]).   
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide THEUSS reference with gel as taught by SINGH et al. in order to form resistant material that is resistant to chemical and physical alteration.
Re Claim 2, as applied to claim 1 above, THEUSS and SINGH et al. in combination disclose all the claimed limitations including wherein a third recess is formed between a second vertical sidewall of the housing and the at least one elevation structure (see THEUSS Fig. 1), and the method further comprises: forming a second electrical contact of the housing (102), wherein a portion of the second electrical contact of the housing is arranged at a bottom of the third recess (see THEUSS Fig. 1), -15-INF-2017P51458US01 wherein a second electrical contact (107) of the semiconductor chip  (105) is connected to the portion of the second electrical contact of the housing via a second bond wire (108); applying the protective material (109) within the third recess including on the second electrical contact of the housing and also on a region of the second bond wire that is adjacent to the second electrical contact of the housing; and covering the protective material disposed in the third recess with the gel (see  THEUSS Fig. 1 and related text in in Page 3, Paragraph [0056] – Page 4, Paragraph [0057]; and SINGH et al. Fig. 1 and related text in Paragraph [0024]). 
Re Claim 6,  as applied to claim 1 above, THEUSS and SINGH et al. in combination disclose all the claimed limitations including wherein applying the protective material on the first electrical contact of the housing and also on the region of the bond wire which is adjacent to the first electrical contact of the housing comprises introducing the protective material into a space located above the first electrical contact of the housing between the at least one elevation structure and the first vertical sidewall (see  THEUSS Fig. 1 and related text in in Page 3, Paragraph [0056] – Page 4, Paragraph [0057]; and SINGH et al. Fig. 1 and related text in Paragraph [0024]). 
Re Claim 7, as applied to claim 1 above, THEUSS and SINGH et al. in combination disclose all the claimed limitations including wherein forming the at least one elevation structure in the housing is carried out before arranging the semiconductor chip in the second recess of the housing (see THEUSS Fig. 1 and related text in in Page 3, Paragraph [0056] – Page 4, Paragraph [0057]; and SINGH et al. Fig. 1 and related text in Paragraph [0024]).   
Re Claim 8, as applied to claim 1 above, THEUSS and SINGH et al. in combination disclose all the claimed limitations including wherein forming the at least one elevation structure in the housing is carried out after arranging the semiconductor chip in the second recess of the housing (see THEUSS Fig. 1 and related text in in Page 3, Paragraph [0056] – Page 4, Paragraph [0057]; and SINGH et al. Fig. 1 and related text in Paragraph [0024]).
Re Claim 9, as applied to claim 1 above, THEUSS and SINGH et al. in combination disclose all the claimed limitations including wherein the protective material is an epoxy resin and the gel is a silicone gel .  (see THEUSS Fig. 1 and related text in in Page 3, Paragraph [0056] – Page 4, Paragraph [0057]; and SINGH et al. Fig. 1 and related text in Paragraph [0024]).
Re Claim 10, as applied to claim 1 above, THEUSS and SINGH et al. in combination disclose all the claimed limitations including wherein the semiconductor chip is a MicroElectroMechanical System (MEMS) sensor (see THEUSS Fig. 1 and related text in in Page 3, Paragraph [0056] – Page 4, Paragraph [0057]; and SINGH et al. Fig. 1 and related text in Paragraphs [0018], [0024]).
Re Claim 11, as applied to claim 4 above, THEUSS and SINGH et al. in combination disclose all the claimed limitations including wherein the MEMS sensor is a pressure sensor.  
Re Claim 12, as applied to claim 1 above, THEUSS and SINGH et al. in combination disclose all the claimed limitations including wherein the first electrical contact of the housing delimits the cavity (see THEUSS Fig. 1 and related text in in Page 3, Paragraph [0056] – Page 4, Paragraph [0057]; and SINGH et al. Fig. 1 and related text in Paragraphs [0018], [0024]).
Re Claim 14, The method of claim 1, wherein applying the protective material comprises dispensing or jetting the protective material (see THEUSS Fig. 1 and related text in in Page 3, Paragraph [0056] – Page 4, Paragraph [0057]; and SINGH et al. Fig. 1 and related text in Paragraphs [0018], [0024]).
Re Claim 16, THEUSS discloses a semiconductor component, comprising: a housing comprising a base and vertical sidewalls that extend vertically from the base, wherein the base and the vertical sidewalls define a cavity (104), wherein the base includes at least one elevation structure that protrudes vertically therefrom such that a first recess is formed between a first vertical sidewall and the at least one elevation structure and a second recess is formed by a depression formed in the base between vertical protrusions (see Fig. 1) of the at least one elevation structure; a first bond wire (108); a first electrical contact of the housing (102), wherein a portion of the first electrical contact of the housing (102) is arranged at a bottom of the first recess (see Fig. 1); a semiconductor chip (105) arranged in the second recess between the vertical protrusions of the at least one elevation structure (see Fig. 1), wherein the semiconductor chip comprises a first electrical contact of the semiconductor chip that is connected to the portion of the first electrical contact (107)  of the housing via the first bond wire (108); a protective material provided (109) within the first recess including on the first electrical contact of the housing (102) and also on a region of the first bond wire (108) that is adjacent to the first electrical contact of the housing (see Fig. 1); and a material (i.e., lid)  that fills at least one partial region of the cavity (see Fig. 1), including covering the protective material disposed in the first recess (See Fig. 1 and related text in Page 3, Paragraph [0056] – Page 4, Paragraph [0057]).
However, THEUSS does not specifically disclose the filler material being gel. 
SINGH et al. disclose housing package the includes semiconductor chip (150) arranged in bottom of recess and media resistant material (180), i.e., resin material (see Paragraph [0024]), deposited over protective layer (162) to fill the cavity (see Fig. 1) in order to form resistant material that is resistant to chemical and physical alteration (see Paragraph [0024]).   
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide THEUSS reference with gel as taught by SINGH et al. in order to form resistant material that is resistant to chemical and physical alteration.
Re Claim 17, as applied to claim 16 above,  THEUSS and SINGH et al. in combination disclose all the claimed limitations including a third recess formed between a second vertical sidewall of the housing and the at least one elevation structure (see Fig. 1); a second bond wire (208); and a second electrical contact of the housing (202), wherein a portion of the second electrical contact of the housing is arranged at a bottom of the third recess (see Fig. 1), -18-INF-2017P51458US01 wherein the semiconductor chip (205) comprises a second electrical contact (207) of the semiconductor chip (205) that is connected to the portion of the second electrical contact of the housing via the second bond wire (see Fig. 1); wherein the protective material (109) is provided within the third recess including on the second electrical contact of the housing and also on a region of the second bond wire that is adjacent to the second electrical contact of the housing, and wherein the gel covers the protective material disposed in the third recess (see THEUSS Fig. 1 and related text in in Page 3, Paragraph [0056] – Page 4, Paragraph [0057]; and SINGH et al. Fig. 1 and related text in Paragraphs [0018], [0024]).
Re Claims 21, as applied to claim 16 above, THEUSS and SINGH et al. in combination disclose all the claimed limitations including wherein the protective material is an epoxy resin and the gel is a silicone gel recess (see THEUSS Fig. 1 and   SINGH et al. Fig. 1). 
Re Claim 22, as applied to claim 16 above, THEUSS and SINGH et al. in combination disclose all the claimed limitations including wherein the semiconductor chip is a MicroElectroMechanical System (MEMS) sensor (see THEUSS Fig. 1 and related text in in Page 3, Paragraph [0056] – Page 4, Paragraph [0057]; and SINGH et al. Fig. 1 and related text in Paragraphs [0018], [0024]).
Re Claim 23, as applied to claim 22 above, THEUSS and SINGH et al. in combination disclose all the claimed limitations including wherein the MEMS sensor is a pressure sensor (see THEUSS Fig. 1 and related text in in Page 3, Paragraph [0056] – Page 4, Paragraph [0057]; and SINGH et al. Fig. 1 and related text in Paragraphs [0018], [0024]).
Re Claim 24, as applied to claim 16 above, THEUSS and SINGH et al. in combination disclose all the claimed limitations including wherein the first electrical contact of the housing delimits the cavity (see THEUSS Fig. 1 and related text in in Page 3, Paragraph [0056] – Page 4, Paragraph [0057]; and SINGH et al. Fig. 1 and related text in Paragraphs [0018], [0024]).
 Allowable Subject Matter
Claims 3-5, 13, 15, 18, 19, 20 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure HOOPER et al. (US 2014/0146509) also disclose similar inventive subject matter.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOK KEBEDE whose telephone number is (571)272-1862. The examiner can normally be reached Monday - Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly N. Rizkallah can be reached on 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BROOK KEBEDE/
Primary Examiner, Art Unit 2894



/BK/
September 25, 2022